

	

		III

		109th CONGRESS

		1st Session

		S. RES. 286

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Frist (for himself

			 and Mr. Alexander) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the Grand Ole Opry on the

		  occasion of its 80th anniversary for its important role in the popularization

		  of country music and for its 8 decades of musical and broadcast

		  excellence.

	

	

		Whereas the Grand Ole Opry is a pioneer of commercial

			 radio in the United States, and is the longest running continuous radio program

			 in the United States, having operated since November 28, 1925, and having

			 broadcasted over 4,000 consecutive Saturday evening shows on WSM Radio,

			 Nashville, Tennessee;

		Whereas the Grand Ole Opry played an integral role in the

			 commercial development of the country music industry, and in establishing

			 Nashville, Tennessee, as Music City USA;

		Whereas the Grand Ole Opry has consistently promoted the

			 best in live entertainment and provided a distinctive forum for connecting

			 country music fans to musicians so as to promote the popularity of this

			 uniquely American genre;

		Whereas the Grand Ole Opry serves as a unique American

			 icon that enshrines the rich musical history of country music, and preserves

			 the tradition and character of the genre through commemorative performances and

			 events;

		Whereas the Grand Ole Opry is committed to quality

			 performances, and the membership of the Grand Ole Opry represents the elite of

			 country music performers, including generations of America’s most talented

			 musicians, encompassing the music legends of old and the superstars of today

			 that continue to define American country music;

		Whereas performers at the Grand Ole Opry have included

			 such universally recognized names as Roy Acuff, Chet Atkins, Garth Brooks,

			 Johnny Cash, Patsy Cline, Vince Gill, Alan Jackson, George Jones, Grandpa

			 Jones, Loretta Lynn, Uncle Dave Macon, Dolly Parton, Minnie Pearl, Jim Reeves,

			 Ernest Tubb, Hank Williams, Trisha Yearwood, and many more;

		Whereas the Grand Ole Opry celebrates the diversity of

			 country music, with membership spanning both generation and genre, representing

			 the best in folk, country, bluegrass, gospel, and comedy performances;

		Whereas the Grand Ole Opry continues to utilize

			 technological innovations to develop new avenues of connecting country music to

			 its fans, and can be seen and heard around the world via television, radio,

			 satellite radio, and the Internet;

		Whereas the Grand Ole Opry provides heartening support to

			 members of the Armed Forces by participating in the Department of Defense’s

			 America Supports You Program, providing live performances to American Forces

			 serving abroad via the American Forces Radio and Television Services

			 network;

		Whereas the Grand Ole Opry is recognized as the world’s

			 premiere country music show, and continues to entertain millions of fans

			 throughout the world, including United States Presidents and foreign

			 dignitaries, and serves as an emissary of American music and culture;

			 and

		Whereas the Grand Ole Opry will continue to impact

			 American culture and music, and play an important role in presenting the best

			 in country music to new generations of fans throughout the world, touching

			 millions with music and comedy: Now, therefore, be it

		

	

		That the Senate commends the Grand

			 Ole Opry on the occasion of its 80th anniversary for its important role in the

			 popularization of country music, and for its 8 decades of musical and broadcast

			 excellence.

		

